Citation Nr: 0633056	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-10 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for ganglion 
cyst, right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Co-Worker


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2006.  A transcript of the hearing has been 
made and is associated with the claims file

VA treatment records show the veteran underwent surgery for 
his service-connected right wrist condition in May 2006, 
following which he was placed on medical leave from work for 
30 days to recover.  A claim for a total temporary disability 
under 38 C.F.R. § 4.30 is thus inferred and referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, VA medical treatment records show that the 
veteran underwent surgery for his right wrist condition in 
May 2006.

Service connection for the right wrist condition was granted 
by a rating decision in February 2004, based on a VA 
examination conducted in the same month.  The examiner noted 
objective observations of a mass over the dorsum of the right 
wrist that was somewhat mobile but had a harsher mass beneath 
it more consistent with bone.  The examiner assessed a 
ganglion cyst with possible subluxed capitate.  Subsequent 
orthopedic consultation in April 2004 revealed clinical 
findings of exostosis of the base of the right middle 
metacarpal.  The examiner noted that X-rays showed prominence 
of the carpometacarpal joint of the right middle finger, but 
no definite evidence of any bony growth.  Synovitis appears 
to be developing at the same level.  The examiner diagnosed 
clinical exostosis carpometacarpal joint middle finger with 
synovitis extensor tendon in June 2004.  Surgery was 
recommended.  

An August 2004 rating decision continued the noncompensable 
evaluation, noting the findings of the subsequent orthopedic 
consultation and clinical tests in April and June 2004. 

The May 2006 operative report reflects the veteran underwent 
exploratory surgery and, ultimately, synovectomy of the 
extensor tendon and excision of exostosis.

Following the surgery, the veteran testified, he continued to 
experience limitations in his right wrist function.  His co-
worker testified that by the end of the day the veteran is 
unable to use his right hand at work.  The veteran also 
testified that he has had follow-up treatment following the 
surgery.  These records are not present before the Board.

The most recent VA examination of record was conducted in 
February 2004, some time before the May 2006 surgery.  The 
Board finds that it would be helpful to obtain additional 
treatment records, to include clinical reports, and to afford 
the veteran additional examination to determine the nature 
and extent of his service-connected right wrist disability.  
See 38 C.F.R. § 3.159(c) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify VA 
and non-VA treating physicians who have 
treated him for his right wrist 
disability.  Obtain all identified 
records, including any and all records of 
treatment from the VAMC in Beckley, West 
Virginia, and any other VAMC the veteran 
may identify.  Obtain release of private 
medical records where appropriate.

2.  After completion of above, make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature and extent of his right wrist 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, the veteran's July 2006 
testimony, and a copy of this remand, 
must be sent to the examiner for review.  
The examiner should summarize the medical 
history, including the onset and course 
of his right wrist disability; describe 
any current symptoms and manifestations 
attributed to the right wrist disability; 
and provide diagnoses for any and all 
right wrist pathology.

The examiner is asked to consider the 
findings in the February 2004 VA 
examination report and subsequent, April 
and June 2004 orthopedic consultation and 
clinical findings, and to resolve any 
question as to whether or not the May 
2006 surgery was for a condition that is 
part and parcel of or the result of the 
service-connected right wrist condition.  

The examiner is asked to provide a 
complete rationale for his or her opinion 
and, if an opinion cannot be made, to so 
state. 

3.  After undertaking all other 
development deemed essential, adjudicate 
whether a compensable evaluation may be 
granted for the service connected right 
wrist disability.  Consideration should 
be given to all applicable laws and 
regulations, to include Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), and 
VAOPGPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  If the decision remands 
adverse to the veteran, furnish him with 
an SSOC and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


